Title: To James Madison from Robert Walsh Jr., 15 February 1819
From: Walsh, Robert, Jr.
To: Madison, James


Dear Sir
Philadelphia Feby. 15th. 1819
The race of authors has never, I believe, been renowned for diffidence. You will not, therefore, be surprised if you find me petitioning you for favors, without the least title to a moment of your leisure.
My indignation at the abuse which the English journals of most authority continue to heap upon the american people, and my wish to make amends for the encouragement which my early writings gave to the foreign slanderers, have induced me to attempt a general vindication of these States, in the Shape of an Exposition of their Historical & Social character, of the Spirit and operation of their political institutions, of their resources &c. Much of the obloquy we have received, has turned upon the condition and habits of the Southern States, and of Virginia particularly. It is, therefore, material for my purpose to ascertain 1st. What is the general Condition of the Negroes in your State. 2d. Whether the vicious and disorderly habits which formed the ground of So much malicious exaggeration, are not abridged in their extent and influence. 3d. Whether the number of Churches has not increased, and religious instruction become more Common and systematic. 4th. Whether there was not a sensible improvement in the education of the inhabitants at large, even before the Creation of the literary fund.
Your accurate & vigilant observation of what has occurred around you, persuades me that no one can answer the above queries more readily or Satisfactorily than yourself, and that nothing has escaped you creditable to the Virginian Character, and encouraging to the friends of our political and Social system. I am not So bold as to request you to Communicate to me the result of your observations, but I cannot refrain from Suggesting how well pleased I should be to receive Such facts and views as you may deem conducive to my object. They would be used, with a strict attention to any restrictions you might think proper to impose.
I would also venture to ask whether your Address to the Agricultural society is published in the pamphlet-form. I should be glad to possess it in this form, and to transfer it to the library of the A. Philosophical Society, after I had made use of it as I desire. I propose to express in my “Vindiciæ Americanæ,” the Conviction which I have, of the invalidity of the Claim Set up for General Hamilton to the particular papers of the Federalist which formed the Subject of the Controversy in the Newspapers.
I know not what you will think of this intrusion, but I rely upon the liberality of your dispositions. I have the honor to be, with the highest respect, Dear Sir, Your obedient servant,
Robert Walsh Jr
